                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 MARK ALLEN THOMAS,                               )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:18-cv-02800-TLP-tmp
 v.                                               )
                                                  )
 FLOYD BONNER, et al.,                            )
                                                  )
        Defendant.                                )


      ORDER DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(2)
                   OR PAY THE $400 CIVIL FILING FEE


       Plaintiff Mark Allen Thomas, booking number 18116122, who is incarcerated at the

Shelby County Criminal Justice Center (“Jail”), in Memphis, Tennessee, filed a pro se

complaint pursuant to 42 U.S.C. § 1983, accompanied by a motion to proceed in forma

pauperis. (ECF Nos. 1 & 2.)

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a). Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wriggleworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v.

Harry, 716 F.3d. 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to

make a “down payment” of a partial filing fee and pay the remainder in installments. 28 U.S.C.

§ 1915(b)(2). However, in order to take advantage of the installment procedures, the prisoner

must properly complete and submit to the district court, along with the complaint, an in forma

pauperis affidavit containing a current certification by the prison trust account officer and a
    copy of his trust account statement for the last six months immediately preceding the filing of

    the complaint. § 1915(a)(2).

           In this case, the affidavit submitted by Plaintiff is not accompanied by a certified copy of

    his trust account statement. Accordingly, Plaintiff is ORDERED to submit, within thirty 30

    days after the date of this order, either the entire $400 civil filing fee1 or a current copy of his

    trust account statement for the last six months.2 If Plaintiff needs additional time to file the

    required document, he may request one 30-day extension of time from this Court. McGore, 114

    F.3d at 605.

           If Plaintiff timely submits the necessary document and the Court finds that he is indeed

    indigent, the Court will grant leave to proceed in forma pauperis and assess a filing fee of only

    $350 in accordance with the installment procedures of 28 U.S.C. § 1915(b). However, if the

    Plaintiff fails to comply with this order in a timely manner, the Court will deny leave to proceed

    in forma pauperis, assess the entire $400 filing fee without regard to the installment payment

    procedures, and dismiss the action without further notice pursuant to Federal Rule of Civil

    Procedure 41(b), for failure to prosecute. McGore, 114 F.3d at 605.3




1
  Twenty-eight U.S.C. § 1914(a) requires a civil filing fee of $350. In addition, § 1914(b)
requires the clerk to “collect from the parties such additional fees…as are prescribed by the
Judicial Conference of the United States.” The Judicial Conference has prescribed an additional
administrative fee of $50 for filing any civil case, except for cases seeking habeas corpus and
cases in which the plaintiff is granted leave to proceed in forma pauperis under 28 U.S.C. §
1915. Therefore, if Plaintiff is ultimately granted leave to proceed in forma pauperis in
accordance with the PLRA, he will not be responsible for the additional $50 fee.
2
  Plaintiff does not need to submit another in forma pauperis affidavit.
3
  Even a voluntary dismissal by Plaintiff will not eliminate the obligation to pay the filing fee.
McGore, 114 F.3d at 607; see also In re Alea, 286 F.3d 378, 381 (6th Cir. 2002).
                                                      2
SO ORDERED, this16th day of January, 2019.

                                 s/Thomas L. Parker
                                THOMAS L. PARKER
                                UNITED STATES DISTRICT JUDGE




                                   3
